Citation Nr: 0841199	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for intervertebral disc syndrome (IVDS), post operative 
laminectomy and lumbar fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The veteran served on active military duty from August 1966 
to September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

As support for his claim, the veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in March 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  

Upon review of the evidentiary record, the Board also notes 
that statements provided by the veteran during his March 2008 
videoconference hearing might be construed as a claim for 
entitlement to a total rating based on individual 
umemployability (TDIU) due to his service-connected back 
disability.  Accordingly, this matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Before addressing the merits of the veteran's claim for a 
higher disability rating for his IVDS, the Board finds that 
additional development of the evidence is required.

First, the veteran has not received VA notice letter 
complying with a recent decision of the U. S. Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which governs claims for 
increased ratings.  Under Vazquez-Flores, the Court held 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the veteran must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

In this case, the RO must send the veteran such a notice in 
order to ensure essential fairness of adjudication of this 
case.

Second, another VA examination is needed to determine the 
current severity and condition of the veteran's IVDS.  The 
veteran's last VA examination was in August 2005.  Since 
then, he has complained of radiating pain and numbness in 
both of his legs, which may be an indication that his IVDS 
has worsened, and an examination is needed to determine 
whether this is the case.  See March 2008 videoconference 
hearing transcript.  In this regard, if the veteran has 
radiculopathy and pain in both lower extremities associated 
with his service-connected IVDS, he may be entitled to 
separate disability ratings for neurological manifestations 
of his back disability under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008), incomplete paralysis of the sciatic nerve 
(2008).  An appropriate examination of the veteran's back 
would determine whether the veteran is entitled to be rated 
under the aforementioned Diagnostic Code.

Moreover, the veteran's last VA examination in August 2005 
dates to more than three years ago, and a more current 
examination would be helpful in deciding his appeal, 
especially because he has recently sought additional 
treatment for worsening pain in his back.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

1.  Send a VA notice letter notifying the 
veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his claim for an increased 
rating for his IVDS.  This letter must 
advise the veteran of what information or 
evidence he should provide and what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  Furthermore, 
the letter should be compliant with the 
recent case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In this regard, the 
letter should notify the veteran that, to 
substantiate his claim for a 
higher rating:  

(A) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his IVDS and the effect this 
worsening has on his employment and daily 
life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by him demonstrating a 
noticeable worsening or increase in 
severity of the IVDS and the effect of 
this worsening has on his employment and 
daily life (such as a specific measurement 
or test result), the Secretary must 
provide at least general notice of that 
requirement to the veteran.  Specifically, 
he must be provided a copy of the complete 
criteria listed under Diagnostic Codes 
5241 and 5243.

(C) he also must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and

(D) this notice must also provide examples 
of the types of medical and lay evidence 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing his entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Schedule the veteran for VA 
orthopedic/neurological examination to 
determine the current severity of his back 
disability (IVDS, post operative 
laminectomy and lumbar fusion).  The 
veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical history 
- including, in particular, the records 
of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the back disability 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back or when, for 
example, the veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the veteran's service-connected IVDS, such 
as radiculopathy or sciatica affecting the 
lower extremities, the examiner should 
identify this abnormality and comment on 
its severity.

The examination report should also include 
a discussion of whether the veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months.  Note:  an incapacitating episode 
is a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed 
by a physician and treatment by a 
physician.

Finally, the examiner should indicate the 
effect the veteran's IVDS has on his 
ability to obtain and maintain gainful 
employment.  In making this determination, 
the examiner's attention is directed to 
the transcript of the March 2008 
videoconference hearing, in which the 
veteran indicated that he has not been 
employed since 1989 because of his back 
disability, as well as the VA examination 
report dated in August 2005, wherein the 
VA examiner indicated that the veteran was 
unemployed at that time.

3.  Readjudicate the veteran's claim for a 
rating in excess of 40 percent for his 
IVDS in light of the physical examination 
provided to the veteran and any additional 
medical evidence received from the VAMC 
since the statement of the case (SOC) in 
January 2007.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental SOC 
(SSOC).  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

